Citation Nr: 1612336	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Historically, in the August 2009 rating decision, in pertinent part, the RO denied service connection for bilateral pes planus, a back condition, shortness of breath, a left knee condition, irritable bowel syndrome, recurring headaches, a left ankle condition, and a right ankle condition.  In a June 2008 Notice of Disagreement, the Veteran expressed disagreement with these issues, including the initial rating of the PFB and service connection issues as listed on the title page of this decision.  In a January 2012 Statement of the Case, the RO readjudicated the initial rating issue (PFB), and the service connection claims (bilateral hearing loss, epididymitis, bilateral pes planus, a back condition, shortness of breath, a left knee condition, irritable bowel syndrome, recurring headaches, a left ankle condition, and a right ankle condition).  In a March 2012 Substantive Appeal, the Veteran explicitly limited the appeals to the initial rating of the PFB and service connection for bilateral hearing loss, epididymitis, bilateral pes planus, a left knee condition, and a right ankle condition.  As such, the Veteran did not perfect appeals as to service connection for a back condition, shortness of breath, irritable bowel syndrome, recurring headaches, and a left ankle condition; those issues are no longer in appellate status, and are not before the Board.  In addition, in a March 2015 rating decision, the RO fully granted service connection for bilateral pes planus, left knee chondromalacia patella, left knee subluxation, and right ankle strain; therefore, those issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.

In January 2016, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on VBMS.  Through the representative, the Veteran has waived initial RO consideration of the evidence added to the record since the issuance of the June 2015 Supplemental Statement of the Case.

The issues of a higher compensable initial rating for PFB and service connection for epididymitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

2.  The Veteran does not have sensorineural hearing loss or a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW


The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the service connection claim adjudicated herein (service connection for bilateral hearing loss), the Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to initial adjudication in August 2009.  A timely February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The February 2009 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, a VA examination report, and lay statements.

In April 2009, the Veteran was afforded an opportunity for a VA audiology examination in connection with the claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the service connection issue adjudicated below.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale as to the service connection claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also submitted a January 2016 private audiogram.  The private audiogram includes audiometric data only (speech recognition scores were not provided).  The pure tone numerical ratings were listed in the reports in graph format.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The January 2016 private audiogram report will be considered for VA compensation purposes and is sufficient for deciding the service connection appeal.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the January 2016 Board hearing, the undersigned Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the cause, onset, and severity of the Veteran's disabilities.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran does not have sensorineural hearing loss (i.e., an organic disease of the nervous system) or a current bilateral hearing loss disability as defined by VA regulatory criteria; thus, there is no "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered during military service.  Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he has bilateral hearing loss due to acoustic trauma sustained during active service.  Specifically, he asserts exposure to loud noise as a track and wheel mechanic during service without hearing protection.  See April 2009 VA Audiology Examination Report.

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma (i.e., sustained a bilateral ear injury) during active service.  Because exposure to loud noise is credible and consistent with the places, types, and circumstances of the Veteran's service as a fuel and electrical systems repairman (see DD Form 214),  the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible and of significant probative value.  38 U.S.C.A. § 1154(a) (West 2014).  

The Board finds that the weight of the evidence shows that the Veteran does not have a current left or right hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At the April 2009 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
15
LEFT
10
10
10
15
20

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The April 2009 VA examiner opined that there is no diagnosis and explained that there is no pathology to render a diagnosis.

The Veteran underwent private audiometric testing in January 2016.  The January 2016 private audiometric results do not include speech recognition scores; therefore, complete audiometric data, including Maryland CNC testing for speech recognition, is not available for the ears, bilaterally.  Nevertheless, the Board has considered the audiometric test scores in puretone thresholds to determine if, in the context of all the other findings in this case, the Veteran has a hearing loss "disability."  While the private audiometric examinations in this report do not include the puretone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249.

The January 2016 private audiogram record pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
15
10
10
10
10

There is no indication that the audiometric results from the April 2009 VA audiology examination or the January 2016 private audiogram, which show hearing within normal limits for both ears at all frequency levels, are unreliable or otherwise inadequate.  Treatment records relevant to the claim/appeal period show no current bilateral hearing loss disability as defined by VA regulatory criteria.  

Although the Veteran has asserted that he believes he has a current bilateral hearing loss disability that was caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to diagnose a hearing loss disability that meets the § 3.385 criteria.  A hearing loss disability is diagnosed primarily on objective clinical findings, audiometric testing, and controlled speech recognition testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing, which the Veteran cannot administer to himself.  The weight of the evidence shows no bilateral hearing loss disability as defined by VA regulatory criteria at § 3.385.  The Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in the severity of claimed hearing loss since either the April 2009 VA audiology examination or the January 2016 private audiogram.  

The evidence in this Veteran's case does not demonstrate a hearing loss "disability" at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection to meet the criteria of 38 C.F.R. § 3.385.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have currently diagnosed bilateral hearing loss for VA compensation purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the appeal of a higher initial rating for PFB and service connection for epididymitis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Initial Rating for PFB

During the January 2016 VA examination, the Veteran testified that he is prescribed topical medication for the service-connected PFB, which would be worse without the cream medication.  See Hearing Transcript at 4-5.  He also indicated that he has been taking the medication for "a few years."  Id. at 4.

In a recent decision, the Court held that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  See Johnson v. McDonald, No. 14-2778, 2016 WL 791735 (March 1, 2016, Vet. App.).  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  As such, the Court reversed the Board's holding, and found that the appellant's therapy was systemic.  

In the instant case, the record is unclear as to whether the cream medication identified by the Veteran during the January 2016 Travel Board hearing is a corticosteroid.  VA treatment records, to include medication lists, dated up to March 2013 from the San Juan VA Medical Center and up to November 2014 from the Puget Sound Health Care System do not reveal that the Veteran is prescribed a topical corticosteroid for the service-connected PFB.  However, in consideration of the Veteran's testimony that he has been taking this topical medication for "a few years," and the Court's recent decision, the Board finds that a remand is necessary to obtain all outstanding VA treatment records to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Service Connection for Epididymitis

The Veteran contends that the epididymitis he experienced in service is the same epididymitis he has now.  In a May 2012 VA examination report, the VA examiner opined that the claimed condition (epididymitis) is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale, the VA examiner noted that service treatment records revealed that the Veteran was treated for epididymitis in June 1977.  The VA examiner also indicated that a July 1, 1977 service treatment record showed resolving epididymitis.  The VA examiner explained that the medical evidence showed that the Veteran developed acute epididymitis that was adequately treated with medication and became asymptomatic after two weeks.  The VA examiner also noted that there was no clinical evidence to suggest that the Veteran developed chronic inflammation of the right epididymis from the acute epididymitis.  

However, a review of the service treatment records reveals that the Veteran again complained of pain in the right groin located in right testicle on July 5, 1977.  At that time, the assessment was chronic/acute epididymitis.  In a July 14, 1977 follow up, the assessment was resolved epididymitis.  In September 1978 (less than two months prior to service separation in November 1978), the Veteran complained of right testicle pain and reported a history of right testicle pain with a diagnosis of epididymitis.  At that time, the medical professional indicated that it appeared that the Veteran had a return of a past problem and assessed the Veteran with right epididymitis.

Here, the May 2012 VA examiner based the medical opinion, at least in part, on an inaccurate factual basis as the evidence of record, particularly the Veteran's service treatment records, demonstrates that the Veteran complained of, and was treated for epididymitis twice (in July 1977 and September 1978) after the initial June 1977 treatment of epididymitis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).  

In addition, the record is unclear as to whether the Veteran currently has epididymitis.  While the May 2012 VA examiner indicated that the Veteran was first diagnosed with epididymitis in service and has a history of chronic epididymitis, the May 2012 VA examination report does not reveal whether the Veteran has a current diagnosis of epididymitis.  Indeed, post service treatment records do not reflect complaints of, or treatment for epididymitis.  For the above reasons, a remand is necessary to obtain another examination and an adequate medical opinion regarding the etiology of the epididymitis, if any.

Accordingly, the issues of a higher initial rating for PFB and service connection for epididymitis are REMANDED for the following actions:

1. Associate with the electronic record all VA clinical documentation from the San Juan VA Medical Center and the Puget Sound Health Care System pertaining to the treatment of the Veteran's PFB not already of record, including that provided after March 2013 and November 2014, respectively.

2. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current epididymitis.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability of epididymitis?

If the Veteran does not have a current diagnosis of epididymitis, the VA examiner should so state.

b) If the Veteran has currently diagnosed epididymitis, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service?

In rendering the opinion requested in paragraph b), the VA examiner should note, consider, and address, the service treatment records from June 1977, July 1977, and September 1978 that reflect treatment for epididymitis.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeals of a higher compensable initial rating for service-connected PFB and service connection for epididymitis in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


